Case 1:17-cv-10432-DJC Document 55-5 Filed 12/17/18 Page 1 of 3

EXHIBIT 5
Chapter 2: Scoping Reqabprpen's7 PRE Baspspyge Brsicument SSMSPSHHAY £2°67 Peas. poy Gai ge lige and-standards/building...

1 of 46

Chapter 2: Scoping
Requirements

201 Application
20? Existing

Parts

208 Parking

Facilities

hin
Machines and
Clothes Dryers
ai3.Fire Alarm
Systems
2146 Signs

<p UNITED STATES ACCESS BOARD

 

accessible. For example, not all medical care patient rooms
are required to be accessible; those that are not required to be
accessible are not required to comply with these

requirements. However, comman use and public use spaces
such as recovery rooms, examination rooms, and cafeterias are
not exempt from these requirements and must be accessible.

 

 

 

201.2 Application Based on Building or Facility Use. Where a site, building,
facility, room, or space contains more than one use, each portion shall
comply with the applicable requirements for that use.

201.3 Temporary and Permanent Structures. These requirements shail
apply to temporary and permanent buildings and facilities.

 

Advisory 201.3 Temporary and Permanent Structures.
Temporary buildings or facilities covered by these requirements
include, but are not limited to, reviewing stands, temporary
classrooms, bleacher areas, stages, platforms and daises, fixed
furniture systems, wall systems, and exhibit areas, temporary
banking facilities, and temporary health screening facilities.
Structures and equipment directly associated with the actual
processes of construction are not required to be accessible as
permitted in 203.2.

 

 

 

202 Existing Buildings and Facilities

202.1 General. Additions and alterations to existing buildings or facilities
shall comply with 202.

202.2 Additions. Each addition to an existing building or facility shall
comply with the requirements for new construction. Each addition that
affects or could affect the usability of or access to an area cantaining a
primary function shall comply with 202.4.

202.3 Alterations. Where existing eiements or spaces are altered, each
altered element or space shall comply with the applicable requirements of
Chapter 2.

EXCEPTIONS: 1. Unless required by 202.4, where elements or spaces are
altered and the circulation path to the altered element or space is not
altered, an accessible route shail not be required.

2. In alterations, where compliance with applicable requirements is
technically infeasible, the alteration shali comply with the requirements to
the maximum extent feasible.

3. Residential dwelling units not required to be accessible in compliance
with a standard issued pursuant to the Americans with Disabilities Act or
Section 504 of the Rehabilitation Act of 1973, as amended, shall not be
required to comply with 202.3.

 

. a
Advancing Full Access and Inclusion for All ® Search ADA Standards
© Search entire site
The Board Guidelines & Standards Training Enforcement Research
Heme > Guidelines and Standards > Buildings & Sites > About the ADA Standards > ADAStandards > Chapter 2: Scoping Requirements
= Chapter 2: Scoping Requirements
TABLE OF es ADA STANDARDS
CONTENTS 201 Application
About the ADA Standards
\ 201.1 Scope. All areas of newly designed and newly constructed buildings
DOJ's 2010 ADA and facilities and altered portions of existing buildings and facilities shall ADA Standards
Standards comply with these requirements. |
Guide to the Standards
Te Advisory 201.1 Scope. These requirements are to be applied Back
ini ion to all areas of a facility unless exempted, or where scoping
limits the number of multiple elements required to be Qther Resources

EMAIL UPDATES

Sign up for updates on
Buildings and Sites:
Enter Email =

' Subscribe

TECHNICAL ASSISTANCE

(806) 872-2253

TTY: (800) 993-2822

Fax: (202) 272-0081
a@access- rd.gov }

12/14/2018, 1:30 PM
Chapter 4: Accessible Routes, Pnjited States Aseesp gard pocyument 55 haps ener -peqepy ppard. fx (guide linesgand-standards/building..

1 of 22

<p UNITED STATES ACCESS BOARD

Advancing Full Access and Inclusion for All

TABLE OF
CONTENTS

DOJ's 2010 ADA
Standards

Chapter 4:
Accessible Routes

401 General

Routes

403 Walking
Surfaces

t: i ral
Site and Buildin
Elements

Chapter 6:
Plumbing Elements

and Facilities

Chapter 7:
Cemmunication
Elements and
Features

The Board

Guidelines & Standards Training Enforcement

Chapter 4: Accessible Routes

Sin

401 General

401.1 Scope. The provisions of Chapter 4 shall apply where required by
Chapter 2 or where referenced by a requirement in this document.

402 Accessible Routes
402.1 General. Accessible routes shall comply with 402.

402.2 Components. Accessible routes shall consist of one or more of the
following components: walking surfaces with a running slope not steeper
than 1:20, doorways, ramps, curb ramps exciuding the flared sides,
elevators, and platform lifts. All components of an accessible route shall
comply with the applicable requirements of Chapter 4.

 

Advisory 402.2 Components. Walking surfaces must have
running slopes not steeper than 1:20, see 403.3. Other
components of accessible routes, such as ramps (405) and
curb ramps (406), are permitted to be more steeply sloped.

 

 

 

403 Walking Surfaces

403.1 General. Walking surfaces that are a part of an accessible route shall
comply with 403.

403.2 Floor or Ground Surface, Floor or ground surfaces shall comply with
302.

403.3 Slope. The running slope of walking surfaces shall not be steeper
than 1:20, The cross slope of walking surfaces shall not be steeper than
1:48.

403.4 Changes in Level. Changes in level shall comply with 303.

403.5 Clearances. Walking surfaces shall provide clearances complying with
403.5.

EXCEPTION: Within employee work areas, clearances on common use
circulation paths shall be permitted to be decreased by work area
equipment provided that the decrease is essential to the function of the
work being performed.

403.5.1 Clear Width, Except as provided in 403.5.2 and 403.5.3, the clear
width of walking surfaces shall be 36 inches (915 mm) minimum.

EXCEPTION: The clear width shall be permitted to be reduced to 32 inches
(815 mm) minimum for a length of 24 inches (610 mm) maximum provided
that reduced width segments are separated by segments that are 48 inches
(1220 mm) long minimum and 36 inches (915 mm) wide minimum.

 

© Search entire site

Research

Home > Guidelines and Standards > Buildings & Sites > About the ADA Standards > ADA Standards > Chapter 4: Accessible Routes

ADA STANDARDS

 

EMAIL UPDATES

Sign up for updates on
Buildings and Sites:

Enter Emap

: Subscribe

TECHNICAL ASSISTANCE

(800) 872-2253
TTY: (800) 993-2822
Fax: (202) 272-0081

ess- O

12/14/2018, 1:27 PM
